Citation Nr: 0008224	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a nervous disorder.  

2. Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
cardiac enlargement.  

3. Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
hypertension.  

4. Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right knee infection resulting in a right above-the-knee 
amputation, claimed to have resulted from treatment at a 
VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
August 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran was previously denied service connection for 
cardiac enlargement and hypertension, in an August 1963 
decision of the Board.  Under the law, that decision was 
final.  In October 1997, the veteran sought to reopen his 
claims for entitlement to service connection for cardiac 
enlargement and hypertension.  In addition, he also filed a 
claim of service connection for a nervous disorder.  The 
present appeal with respect to those claims arises from a 
November 1997 rating decision, in which the RO determined 
that new and material evidence had not been presented to 
warrant reopening the veteran's claims for service connection 
for cardiac enlargement and hypertension.  In addition, the 
RO also denied the veteran's claim for service connection for 
a nervous disorder.  The veteran filed an NOD in December 
1997, and an SOC was issued by the RO that same month.  The 
veteran filed a substantive appeal, also in December 1997.  



With respect to the veteran's claim to benefits under 
38 U.S.C.A. § 1151 for a right knee infection resulting in a 
right above-the-knee amputation, the present appeal arises 
from a September 1998 rating decision in which the RO denied 
the veteran's reopened claim.  The veteran's appeal was 
subsequently perfected in September 1998, with the filing of 
an NOD, the issuance of an SOC, and the filing of a 
substantive appeal, all during that month.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Post-service medical evidence does not reflect complaints, 
findings, or treatment for a nervous disorder.  

3. The veteran's contention that he suffers from a nervous 
disorder and that this disorder had its onset in service 
is not supported by any medical evidence that would render 
the claim for service connection for that disability 
plausible under the law.  

4. Service connection for cardiac enlargement and 
hypertension was denied in an August 1963 Board decision.  
Under the law, that decision was final.  

5. The evidence introduced into the record, since the August 
1963 Board decision which denied service connection for 
cardiac enlargement and hypertension, is cumulative of 
evidence previously considered or does not bear directly 
and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

6. In November 1994, the veteran underwent a "revision total 
knee arthroplasty on the right" at the VA Medical Center 
(VAMC) in Columbia (also known as the Dorn Veterans' 
Hospital), to replace a patellar component.  

7. In February 1995, the veteran fell on his right knee and 
was noted to have suffered a patellar tendon avulsion.  

8. In April 1996, the veteran's right knee was aspirated, and 
testing of the fluid collected during that aspiration 
revealed the knee to be infected with Pseudomonas 
aeruginosa.  

9. A Columbia VAMC discharge summary, dated in April 1996, 
reflects that the veteran underwent an infected right knee 
replacement, with pre-operative and post-operative 
diagnoses noted as septic arthritis of the right knee with 
Pseudomonas aeruginosa.  

10. In May 1996, the veteran underwent a right above-the-
knee amputation, without any complications.  

11. In August 1998, a medical opinion from a physician 
specializing in infectious diseases at the Columbia VAMC 
noted that, while it was impossible to say with absolute 
certainty that Pseudomonas was not inadvertently 
introduced into the veteran's right knee joint at the time 
of the revision of the knee prosthesis in November 1994, 
the physician found it more likely that there had been a 
portal of entry at a later time that resulted in the 
infection of the anatomically abnormal joint.  

12. The reopened claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for an infection of the right knee 
resulting in a right above the knee amputation, is not 
plausible under the law, as there is no competent medical 
evidence that VA negligence or other wrongdoing, or an 
event not reasonably foreseeable during the course of VA 
hospitalization, or VA medical or surgical treatment 
resulted in any claimed additional disability.  


CONCLUSIONS OF LAW

1. Entitlement to service connection for a nervous disorder 
is denied, as the claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claims of 
entitlement for service connection for cardiac enlargement 
and hypertension are not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  

3. The claim for benefits for a right knee infection 
resulting in a right above the knee amputation, under the 
provisions of 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 
3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an induction medical examination in December 
1944, his cardiovascular system was reported to be normal.  
His blood pressure was noted as 144/60, and his psychiatric 
status was also reported as normal.

During the course of the veteran's active service, in January 
1945, a medical form was prepared noting tachycardia with 
systolic apical murmur.  There were no clinical findings 
reported.  The only other entry on the form was "Unfit for 
overseas duty, cardiac enlargement, EPTS (existed prior to 
service).



At his separation medical examination in July 1946, the 
veteran's cardiovascular system was found to be normal, blood 
pressure was reported as 138/78, and a chest X-ray revealed 
no significant abnormalities.  No psychiatric abnormality was 
reported; in the box for a psychiatric diagnosis, there was 
the entry "NP Clearance".  The entry for medical history 
noted, "Nervous condition, hypertention [sic] and heart 
trouble, Station Hospital Camp Wheeler, Georgia, February 
1946, outpatient."  

Thereafter, in April 1962, the veteran filed claims of 
service connection for heart trouble and high blood pressure.  
In a February 1963 rating action, the RO denied his claims.  
The veteran appealed, and, in an August 1963 decision, the 
Board denied service connection for cardiovascular disease 
and hypertension.  

In October 1970, the veteran was medically examined for VA 
purposes.  Evaluation of his cardiovascular system revealed a 
normal sinus rhythm, without murmur.  His blood pressure was 
reported as 110/70, and his pulse rate was 80.  The 
examiner's diagnosis was rheumatoid arthritis and status 
post-operative fusion of C1-C3.  In October 1971, the RO 
received a Examination for Housebound Status or Need for 
Regular Aid and Attendance (VA Form 21-2680).  The examining 
physician reported the veteran's blood pressure as being 
114/80, with a pulse rate of 74.  The diagnosis was 
rheumatoid arthritis with deformities of the joints, post-
operative spinal fusion at C1-C3, and post-operative Jewett 
nailing of a fracture of the left hip.  

In November 1971, the RO received a discharge summary, along 
with treatment notes, from the VA Hospital, now the VA 
Medical Center (VAMC) in Charleston, dated from May 1971 to 
October 1971.  In particular, these records reflected the 
veteran as having undergone a Jewett nailing of a fracture of 
the left femoral neck, and subsequent treatment post-
operatively.  It was reported that the veteran had suffered 
the onset of rheumatoid arthritis in 1957, with rapid 
progression of symptoms, involving most joint spaces, for 
which he had undergone numerous surgical procedures.


By rating action in November 1971, the RO granted the veteran 
a permanent and total disability rating for the purpose of 
entitlement to non-service-connected pension benefits.  He 
was also awarded special monthly pension on account of need 
for regular aid and attendance; it was noted that he had lost 
the use of both lower extremities and was confined to a 
wheelchair.

Thereafter, in June 1996, the veteran filed a claim for 
benefits under 38 U.S.C.A. § 1151 for a right above-the-knee 
amputation.  In July 1996, the RO received Dorn Veterans' 
Hospital medical records, dated from April 1996 to June 1996.  
These records, to include operative and pathology reports, in 
addition to radiographic studies, noted the veteran as 
undergoing an "infected right knee replacement" and 
subsequent above-the-knee amputation.  A chest X-ray, dated 
in April 1996, revealed the veteran's heart size to be within 
normal limits.  A discharge summary, dated from April to May 
1996, noted that the veteran had undergone a right knee 
replacement roughly 20 years previously at the VAMC in 
Charleston.  He had been doing fairly well since then, but 
had had a mild to moderate amount of knee pain since the 
1980's, due to a fractured patellar component.  The summary 
also noted that the veteran had undergone revision of this 
component in November 1994, and subsequently sustained an 
avulsion of the patellar tendon which could not be repaired 
due to an intervening myocardial infarction.  It was 
indicated that the veteran had had some pain and warmth in 
his knee since that time, and that aspiration of the right 
knee prior to admission revealed Pseudomonas aeruginosa.  

Furthermore, the VAMC records reflected that, during the 
veteran's recent surgery, his right knee had been irrigated 
and debridement performed.  A large amount of gelatinous 
material was removed from the right knee.  The prosthetic 
components were noted as well fixed, and antibiotic-
impregnated beads were placed in the knee.  Cultures of the 
veteran's knee grew Pseudomonas aeruginosa.  The post-
operative diagnosis was septic arthritis of the right knee 
with Pseudomonas aeruginosa.  The veteran was placed on a 
one-week course of IV (intravenous) Gentamicin.  The VAMC 
summary also noted that the veteran, after consultation with 
his doctor, had decided to undergo a right above-the-knee 
amputation.  It was noted that the reason for the procedure 
was that the veteran had already demonstrated that he could 
not ambulate or transfer with a brace on his leg, and thus 
there would be no functional benefit from a knee fusion or 
excision arthroplasty.  In addition, amputation would provide 
the best chance to eradicate his infection and prevent his 
other prostheses from being infected.  

The above-knee amputation was performed in May 1996,.  The 
veteran was noted to have done well postoperatively.  In July 
1996, the RO received treatment notes and a form noting the 
veteran's consent to have the amputation performed.  These 
records were dated in May 1996.  In particular, the treatment 
notes reflected the treating physician's report that he and 
the veteran had discussed his right knee/leg disorder on a 
number of occasions.  

In August 1996, the RO denied the veteran's claim for 
benefits under 38 U.S.C.A. § 1151, and provided notice of 
that decision, and of available appellate rights, to both the 
veteran and his representative.  No appeal was filed.

In February 1997, Senator Strom Thurmond forwarded to the RO 
a January 1997 letter from the veteran, in which the veteran 
referred to his June 1996 claim (presumably, for benefits 
under 38 U.S.C.A. § 1151 for the right above-knee 
amputation), and indicated that he had not been notified of 
the outcome.  The Director of the RO promptly replied to 
Senator Thurmond, advising him that the veteran's section 
1151 claim had been denied in August 1996, and that the 
veteran had been so notified by mail, at the same address he 
had provided to the Senator.  

Subsequently, in July 1997, Senator Thurmond referred 
additional correspondence to the RO, pertaining, in part, to 
the veteran's knee amputation.  The RO Director again replied 
to the Senator, in a letter of August 1997, describing the 
veteran's claim for section 1151 benefits and indicating 
that, if the veteran believed the decision was improper, he 
had the right to file an appeal.  The appeal period for that 
claim expired in August 1997, one year after the date of 
notification of the denial of the claim in August 1996.


The veteran's representative, in an October 1997 letter, 
requested that the RO reopen the veteran's previously denied 
claims seeking service connection for hypertension and a 
heart disorder, and also initiate a claim of service 
connection for a nervous disorder.  Those claims were denied 
in November 1997, and the veteran's representative followed 
up with an NOD in December 1997.  The section 1151 matter was 
not raised by either the representative or the veteran. 

In a November 1997 deferred rating decision (VA Form 21-
0584), it was noted that a rating specialist at the RO had 
discussed the veteran's claim with regard to his right knee 
with VA Central Office (VACO) Health Administrative Services.  
It was subsequently decided that additional treatment records 
would be obtained, and that the August 1996 rating decision 
would be reconsidered.  It is not apparent from the record 
what prompted the contact between the RO and VACO.  

In November 1997, the RO received Dorn Veterans' Hospital 
medical records, dated from September 1992 to October 1996.  
These various treatment notes and discharge summaries 
reflected that the veteran had undergone a right total knee 
arthroplasty in 1973 and a left total knee arthroplasty in 
1985.  In particular, in November 1994, the veteran underwent 
a revision total knee arthroplasty on the right, to replace a 
patellar component.  He was noted to have tolerated the 
procedure well, and was maintained "perioperatively" and 
postoperatively on Vancomycin.  In March 1995, an orthopedic 
treatment note reflected that the veteran, after having 
undergone a revision of a total knee arthroplasty, had 
subsequently fallen, which had resulted in increased pain and 
weakness.  In May 1995, he was diagnosed with an inferior 
myocardial infarction.  A cardiac catheterization was 
performed during his hospitalization.  A subsequent treatment 
note, that same month, indicated that the veteran had 
suffered an inferior myocardial infarction with thrombus of 
the right coronary artery.  In August 1995, the veteran was 
diagnosed with status post cellulitis and hematuria.  Also in 
August 1995, the veteran was noted to suffer from coronary 
artery disease, peptic ulcer disease, and hypertension.  The 
veteran's blood pressure was reported as stable.  In January 
1996, the veteran was diagnosed with chronic extensor 
mechanism rupture of the right knee.  

In December 1997, the veteran's representative requested that 
the claim for benefits under 38 U.S.C.A. § 1151 be reopened.  
Attached to the letter was a statement from the veteran, in 
which he reported that he had not had an infection or warmth 
in his right knee prior to his surgery in November 1994.  He 
contended that the infection was somehow introduced into his 
knee while he was in the operating room.  

In February 1998, the veteran underwent VA medical 
examination.  The examiner noted the veteran's medical 
history with respect to his right knee.  In particular, the 
veteran was noted to have undergone surgery to change the 
patellar component in his right knee in November 1994.  
Following the procedure, the examiner noted, the veteran had 
had adequate range of motion.  However, in February 1995, he 
was reported to have fallen, injuring his right knee.  He was 
noted not to have had extreme pain in his knee at that time, 
but thereafter was reported to have an extension lag, and was 
later diagnosed with a patella tendon rupture which was 
presumed to have occurred  in the February 1995 fall.  The 
examiner's diagnosis was rheumatoid arthritis, with a loss in 
ability to perform activities of daily living.  

Subsequent addenda to the examination report, dated in April 
and July 1998, further reported that the veteran suffered 
from rheumatoid arthritis that had led directly to his right 
total knee arthroplasty.  The right knee had reportedly 
become complicated by infection and failure of the patellar 
tendon which necessitated an above-knee amputation.  It was 
further noted that the veteran was incapable of performing 
activities of daily living, and that he required assistance 
from his wife.  

In August 1998, the RO secured a medical opinion from a 
physician specializing in infectious diseases at the VAMC in 
Columbia.  The physician reported that she had reviewed the 
veteran's claims file and his extensive medical chart.  She 
noted that, in nosocomial infection surveillance, an 
infection occurring in a prosthetic joint after either 
placement or revision, was considered nosocomial if it 
appeared within one year of the procedure.  The term 
"nosocomial" denotes an infection which originates in the 
hospital.  See Dorland's Illustrated Medical Dictionary 1152 
(28th ed. 1994).  This, the physician indicated, was probably 
an overstatement of the time during which bacteria introduced 
at the time of surgery could become manifest, but prosthetic 
joints are known to harbor organisms for fairly long periods 
without initially causing major difficulties.  The veteran's 
infection was noted to have occurred 16 or 17 months after 
the revision procedure, and thus fell considerably outside 
the guidelines for an inference of nosocomial prosthetic 
joint infection.  The reviewing physician indicated that the 
joint had not been entered at any time for a medical 
procedure between November 1994 and April 1996, when it was 
aspirated for the first time. 

The physician also noted, in reviewing the veteran's medical 
records, that the veteran was reported to have had excoriated 
areas on the right leg, whose origin was not quite clear, in 
the several months preceding aspiration of the knee.  In 
addition, he had fallen within three months of the procedure, 
and traumatized his knee at that time.  It was reported that 
the veteran had also suffered from hematuria on one occasion, 
although this had resolved when his Coumadin dose was 
decreased.  Also, he had had no evidence of pyuria or urinary 
tract infection at that time.  

The physician stated that it seemed unlikely to her that the 
veteran harbored Pseudomonas in his right knee for 15 months 
postoperatively without any symptoms.  She cautioned that she 
could not say with 100 percent certainty that this was not 
the case.  However, she noted that it seemed more plausible 
that there was another portal of entry of Pseudomonas into 
the bloodstream, and that the prosthetic knee with the 
avulsed patellar tendon served as a "locus minoris 
resistentiae" (Latin for "site of low resistance").  The 
physician opined that the cellulitis, which was noted to have 
been acquired before the knee joint infection became 
apparent, could conceivably have been related to it, although 
she found it unlikely because the most common causative 
agents of cellulitis, even in the lower extremity, are of the 
Staphylococcus and Streptococcus species.  She noted that the 
hematuria was never fully explained, and that it was possibly 
secondary to Coumadin and minor trauma to the urethra, and 
was certainly never associated with overt urinary tract 
infection.  However, the physician added, there was a 
question with Pseudomonas being a not uncommon urinary 
pathogen, whether this may have been a portal of entry for 
Pseudomonas infection.  

In conclusion, the physician stated that, while it was 
impossible to say with absolute certainty that the 
Pseudomonas was not inadvertently introduced into the 
veteran's right knee joint at the time of the revision of the 
knee prosthesis in November 1994, she found it more likely 
that there had been a portal of entry at a later time that 
resulted in the infection of the anatomically abnormal joint.  
She commented that there was no hard and fast evidence either 
way, and that this is a matter of judgment and experience.  
While the physician noted that the infection had resulted in 
a significant loss of function, she was not sure this could 
be attributed to the surgical procedure in November 1994.  

In the rating action on appeal in this aspect of the case, 
the RO, in September 1998, reopened the claim for section 
1151 benefits and, after lengthy discussion of the above 
discussed medical opinion, denied the claim.

In October 1998, the Board received a copy of a VA Form 9 
(Appeal to the Board of Veterans' Appeals), dated in 
September 1998.  Therein, the veteran asserted that the 
surgery performed in November 1994 had been exploratory only, 
and no patella component had been changed.  While later 
surgery had been planned, he noted that he had suffered a 
heart attack in 1995, which delayed any future medical 
procedures.  The veteran reiterated his previous contention 
that he had had no infection or warmth in his knee prior to 
the November 1994 surgery.  He noted that, on each subsequent 
visit to the Orthopedic Clinic, he reported the heat in his 
knee to the doctors.  The veteran indicated that, in April 
1996, his treating physician had recognized that his right 
knee was very hot, and, on subsequent drawing of fluid from 
the knee and testing of the fluid, Pseudomonas aeruginosa was 
identified.  The veteran also reported that his fall in 
February 1995 had been caused by the separation of his 
patella ligament.  

II.  Analysis

a.  Service Connection--Nervous Disorder

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the Court of Veterans 
Appeals), which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The United 
States Supreme Court declined to review the case.  Epps v. 
West, 118 S. Ct. 2348 (1998).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

Following a review of the evidence, the Board finds that the 
veteran has not submitted a well-grounded claim of service 
connection for a nervous disorder.  In reaching this 
conclusion, we note that the veteran's service separation 
examination reflects that he was treated for a nervous 
disorder on an outpatient basis in February 1946.  Specific 
documentation of this treatment is not of record.  On the 
July 1946 separation examination report, "NP Clearance" was 
listed under psychiatric diagnosis.  The significance of this 
designation is not apparent.

Of greater significance is that the veteran filed his claim 
for a nervous disorder in October 1997, some 51 years 
following his separation from service, and that post-service 
medical evidence does not reflect complaints, findings, or 
treatment for a nervous disorder.  Thus, under these 
circumstances, given that the clinical evidence does not 
reflect that the veteran currently suffers from a nervous 
disorder or other psychiatric illness, we find he has not 
satisfied the threshold requirement for a well-grounded claim 
as set forth by the Court in Caluza, above.  That is, the 
veteran has not presented evidence of a current, medically 
diagnosed disability.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there is a lack of 
clinical evidence which establishes that the veteran 
currently suffers from a nervous disorder, and thus that 
section is not beneficial to the veteran's claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran has 
not submitted evidence of a current disability with respect 
to a nervous disorder.  See McManaway v. West, 13 Vet.App. 
60, 66 (1999), noting that, even where a veteran asserts 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition . . . ."

While the Board does not doubt the sincerity of the veteran's 
contentions, and his belief that he suffers from a service-
related nervous disorder, our decision must be based on 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links a current disability 
to a period of military service. In this instance, the 
veteran has not submitted competent medical evidence that he 
suffers from a service-related nervous disorder.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. 
Derwinski; Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a nervous disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability, "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau, Montgomery, supra.

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a nervous disorder under the 
applicable law as interpreted in the Caluza and Savage 
precedents.  Where a claim is not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  

In absence of a well-grounded claim, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a nervous 
disorder must be denied.  See Epps v. Gober, supra.

b.  New and Material Evidence--Heart and Hypertension

The veteran was previously denied service connection for 
cardiac enlargement and hypertension, in an August 1963 
decision of the Board.  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from original 
claims, but rather comes from an attempt to reopen claims 
which were previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the August 1963 Board decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, ___ F.3d ___, No 99-7019, slip op. at 7 (Fed. Cir. Feb. 
15, 2000) ("nothing in Hodge suggests that the understanding 
of "newness" as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claims of service connection 
for cardiac enlargement and hypertension, is that which has 
been submitted since the Board entered its decision on this 
matter in August 1963.  



Evidence submitted since the final RO decision entered in 
1963 includes:

1. Report of VA examination dated in October 1970.  
2. VA Form 21-2680, Examination for Housebound Status 
or Need for Regular Aid and Attendance, received in 
October 1971.  
3. VAH Charleston discharge summary and treatment 
notes, dated from May 1971 to October 1971.  
4. Dorn Veterans' Hospital medical records, dated from 
September 1992 to October 1996.  
5. Report of VA examination dated in February 1998, 
with addendums dated in April 1998 and July 1998.  
6. VAMC Columbia medical opinion dated in August 1998.  

After a review of the record, the Board finds that none of 
the evidence added to the file since August 1963 is new and 
material evidence sufficient to warrant reopening the 
veteran's claims for cardiac enlargement and hypertension.  
In this regard, we note that evidentiary items (1) and (2) do 
not reflect findings or treatment for cardiac enlargement or 
hypertension.  The veteran's recorded blood pressure during 
those periods was 110/70 and 114/80.  Evidentiary items (3), 
(5), and (6) do not contain evidence relevant to the 
veteran's claims.  With respect to evidentiary item (4), Dorn 
Veterans' Hospital medical records, we note that these 
records do not reflect evidence of the veteran suffering from 
an enlarged heart.  A chest X-ray, in 1996, revealed the 
veteran's heart size to be within normal limits, and the 
veteran was noted to have been treated for coronary artery 
disease, as well as for an inferior myocardial infarction 
with thrombus of the right coronary artery in May 1995.  With 
respect to hypertension, the medical records reflect the 
veteran's treatment for the disorder.  However, they do not 
provide nexus evidence, i.e., a medical opinion, relating the 
disorder to active service.  

In summary, given the record before us, which we note does 
not include any specific assertions by the veteran or his 
representative with respect to the claimed disorders, the 
Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  That is, 
they do not provide competent medical evidence that the 
veteran currently suffers from cardiac enlargement or that 
his hypertension is directly attributable to service.  Thus, 
none of the medical evidence received since the previous 
final rating decision in 1963 changes the previous analysis 
in any way.  Therefore, under the facts of this case, it does 
not appear that the Board should reach the final criterion of 
well-groundedness in the regulation; however, assuming it 
could be applied, we would be compelled to point out that, 
for the same reasons discussed above (e.g., a lack of medical 
nexus evidence), the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  We thus conclude that new 
and material evidence to reopen the veteran's claims for 
cardiac enlargement and hypertension has not been presented.  

The Board further notes that, in its December 1997 SOC, the 
RO cited to 38 C.F.R. § 3.156, the regulation discussed with 
approval in Hodge, and quoted the regulation's pertinent 
language as it relates to new and material evidence claims.  
However, in their analysis, under "Reasons and Bases", the 
RO noted in part, "To justify a reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The RO concluded the evidence was not 
"directly relevant to the issue considered."  We 
acknowledge that the RO's analysis appears to be predicated, 
in part, upon language found impermissible by Hodge, and it 
is unclear whether the RO appropriately considered the 
veteran's claim under the language of section 3.156.  

The Board notes that we may consider arguments, sub-issues, 
statutes, regulations, and/or Court analyses which have not 
been considered by the RO, if a claimant will not be 
prejudiced by our action.  Furthermore, whether we must 
remand an appeal to the RO to cure a deficiency in the SOC 
relating to the summary of evidence, the citation of statutes 
and regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the veteran's appeal, the Board finds that 
our proceeding to a decision in this case without remanding 
to the RO for re-analysis under the Hodge standard does not 
prejudice the veteran.  In reaching this conclusion, we note 
that the evidence submitted by the veteran does not "bear 
directly or substantially on the specific matter under 
consideration."  In this regard, we note that none of the 
new evidence submitted reflects that the veteran currently 
suffers from an enlarged heart, or relates the veteran's 
current hypertensive disorder to active service.  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disabilities.  No other relevant 
evidence, not even contentions from the veteran, has been 
received by the RO.

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, for 
reconsideration by the RO under the Hodge standard, would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO.  Thus, such a 
remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, supra, 12 Vet.App. at 207; Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claims of 
entitlement to service connection for cardiac enlargement and 
hypertension, the claims may not be reopened.  

c.  Benefits under 38 U.S.C.A. § 1151--Right Knee Amputation

The statutory criteria applicable to this category of claims 
have undergone significant revision, which bears some 
explanatory discussion in this case.  With regard to claims 
filed before October 1, 1997, the governing statutory 
language is contained at 38 U.S.C.A. § 1151 (West 1991), 
which provides that, if a veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations, issued in July 1999.  However, as explained 
below, they have been superseded, in one important respect, 
by congressional action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As noted above, the veteran's request to reopen his 
previously denied claim for benefits under section 1151, for 
a right knee infection resulting in an above-knee amputation, 
was filed by his representative in December 1997.  The RO 
reopened the claim, undertook additional evidentiary 
development, and ultimately denied the claim by rating 
decision of September 1998, after which the present appeal 
ensued.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim must be decided under 
the current, post-October 1, 1997, version of 38 U.S.C.A. 
§ 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 1998).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.  

The Board notes, as is discussed in the "Factual Basis" 
section of this decision, that the veteran originally filed 
his claim for benefits under 38 U.S.C.A. § 1151 in June 1996, 
and his claim was subsequently denied by the RO in August 
1996.  No appeal was filed and, under the law, that decision 
became final.  It appears that the RO, in its November 1997 
deferred rating decision, may have intended to reopen the 
claim, and, in any event, the veteran's representative 
assisted the veteran in submitting a statement requesting 
that his claim be reopened in December 1997.  In a September 
1998 rating decision, the RO reopened and denied the 
veteran's claim.  The rating decision noted that the 
veteran's claim was being "reconsidered".  

In this regard, the Board notes that a claimant who has 
presented new and material evidence to reopen a claim has not 
necessarily presented a well-grounded claim.  See Elkins v. 
West, supra, 12 Vet.App. at 214, noting that, to whatever 
extent the previous caselaw of the Court of Appeals for 
Veterans Claims may have suggested that evidence sufficient 
to reopen a claim would also be sufficient to make that claim 
well grounded, such a relationship was decoupled by the 
decision of the Court of Appeals for the Federal Circuit in 
Hodge, supra.  The procedure which we must now follow is 
that, after the claim has been reopened, it must be 
determined whether, based upon all the evidence of record, 
the claim, as reopened, is well grounded.  Winters, supra.  

As noted above, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

The veteran has contended that he incurred an infection in 
his right knee during a surgical procedure on the joint in 
November 1994, thus requiring that he undergo a right above-
knee amputation.  Upon review of the evidence of record, the 
Board finds that the veteran has not submitted a well-
grounded claim for benefits under 38 U.S.C.A. § 1151, for a 
right knee infection resulting in amputation.  

With respect to the veteran's claim, we note that no medical 
evidence has been submitted to show, nor do VA treatment 
records reflect, that the veteran incurred an infection in 
his right knee as a result of a revision of the right knee 
prosthesis in November 1994.  The RO obtained a medical 
opinion from a physician specializing in infectious diseases 
at the Columbia VAMC, and she noted that, while it was 
impossible to say with absolute certainty that Pseudomonas 
was not inadvertently introduced into the veteran's right 
knee joint at the time of his November 1994 surgery, the 
physician found it more likely that there had been a portal 
of entry at a later time that resulted in the infection of 
the anatomically abnormal joint.  In addition, the veteran's 
treating VA physician has reported that, with respect to his 
right knee, the reason for the right above-the-knee 
amputation procedure was not only because it was the best 
chance to stop the infection and prevent the veteran's other 
prostheses from becoming infected, but also because the 
veteran had already demonstrated that he could not ambulate 
or transfer with a brace on his leg, and thus there would be 
no functional benefit for a knee fusion or excision 
arthroplasty.  

The law applicable to this case, as discussed above, requires 
the veteran to establish, first, that he has additional 
disability which was caused by VA medical care, and, then, 
that the proximate cause of such disability was negligence or 
other wrongdoing on the part of VA, or some event not 
reasonably foreseeable.  The Board recognizes that the loss, 
through amputation, of a leg would appear to constitute 
"additional disability."  On the other hand, we must 
recognize that, where the extremity is so compromised by the 
natural progress of disease, such as rheumatoid arthritis, or 
by intractable infection compromising a prosthesic device and 
creating a risk of systemic infection, and where there is a 
lack of viable options for further treating the veteran's 
right knee disability, it would appear reasonable to conclude 
that the veteran's condition after the amputation is 
preferable to his condition before the procedure was 
performed.

In this instance, the medical evidence indicates that the 
right above-knee amputation was necessitated in part by the 
persistent infection in the knee, and in part by veteran's 
inability to maneuver with the prosthesis, combined with the 
perceived inefficacy of other surgical options.  As the 
Supreme Court has stated, in discussing benefits under 
section 1151 in a similar context, "It would be 
unreasonable, for example, to believe that Congress intended 
to compensate veterans for the necessary consequences of 
treatment to which they consented (i.e., compensating a 
veteran who consents to the amputation of a gangrenous limb 
for the loss of the limb)."  Brown v. Gardner, supra, 115 S. 
Ct. at 556, n. 4 (1994).

In any event, even assuming, in the present case, that the 
amputation constitutes additional disability, the claim for 
benefits under section 1151 must fail because no medical 
evidence has been submitted which would tend to establish a 
nexus between VA medical care and the ultimate amputation of 
the right lower extremity. We are aware that the development 
of an infection during hospital care and/or surgery is an 
unfortunate, but not unheard-of, occurrence.  However, the 
record does not support a conclusion that the veteran's knee 
infection was incurred during VA care, or as a result of VA 
treatment.  Therefore, the Board need not reach the question 
of whether any fault or accident arose in the care provided 
by VA, as required by the new law.  Even aside from the 
requirement to establish negligence or other wrongdoing on 
the part of VA, the law requires proof of causation; in other 
words, any claimed additional disability must be shown, by 
medical evidence, to have resulted from, and not merely to 
have been coincidental with, the VA care involved.  All the 
competent evidence of record indicates a progressively 
worsening condition of the right knee, with the development 
of an infectious process whose source was unknown.  Under the 
law, the veteran must provide medical-nexus evidence to well 
ground the claim, and he has not done so.

Therefore, the only evidence supporting the veteran's 
assertion that he sustained additional disability as a result 
of his right knee infection while receiving VA 
hospitalization, or medical or surgical treatment consists of 
his own statements to that effect.  However, neither the 
veteran, nor his representative, is shown to possess the 
technical competence to establish such a relationship.  As 
discussed above, a claim based upon an assertion as to cause-
and-effect relating to a particular disability requires 
competent medical evidence in order to be well grounded.  The 
Court has reiterated this requirement many times.  See, e.g., 
Voerth, Bostain, supra.  

Moreover, as sympathetic as we might be toward the veteran's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that VA negligence or other wrongdoing, or an event not 
reasonably foreseeable, during the course of the veteran's VA 
medical care, resulted in any additional disability.  

Accordingly, it is the Board's conclusion that the veteran, 
in his reopened claim, has failed to present evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim under 38 U.S.C.A. § 1151 is well 
grounded, as required by 38 U.S.C.A. § 5107(a) (West 1991), 
and therefore, it is denied.  

Lest it appear that the application of the new law to this 
case is unduly harsh, the Board hastens to reiterate that the 
basis for this decision is not a lack of proof of VA fault or 
an event not reasonably foreseeable during VA care, but 
rather a lack of proof, in the medical evidence, of an 
etiological relationship between the VA care and the 
infection or any other cause of the knee amputation.  We 
emphasize this point because we recognize it could be 
suggested that the original denial of this claim, in August 
1996, did not become final, based upon correspondence from 
Senator Thurmond regarding the veteran's claim, which could 
possibly be construed as expressing disagreement with the 
denial of section 1151 benefits and, thus, initiating an 
appeal.  If that previous denial had remained an active case 
to the present, the claim could have the benefit of the pre-
October 1, 1997, law, which, pursuant to the Gardner 
decisions, did not contain a requirement of VA fault or 
accident to establish entitlement to benefits.

We are not inclined to adopt the theory that the initial 
denial of section 1151 benefits never became final, in view 
of the obvious hands-on competence of the veteran's 
representative, who maintained close contact with the RO as 
to several other claims during the time period involved here, 
and filed claims and NODs on behalf of the veteran in several 
matters, including the current appeal.  In view of that 
active representation, we believe it reasonable to infer 
that, if the veteran had wished to appeal the August 1996 
decision, that wish would have been effectuated in an 
unequivocal manner.  We also do not find that the 
correspondence from the veteran's Senator constituted an NOD, 
since it did not show a desire to appeal, and the RO's 
responses were clear and explanatory.  In any event, however, 
even if the veteran's claim were controlled by the earlier, 
no-fault version of the law, it would not change the outcome 
of this case, since, as discussed above, the medical evidence 
does not establish that the infection and subsequent 
amputation of the knee resulted from VA care, whether 
administered negligently or not.  

In a similar vein, we note that the RO, in its SOC issued in 
September 1998, correctly included the regulations as they 
currently exist, but did not expressly refer to the language 
of the new statute amending section 1151.  Certainly, it 
could be argued that this oversight warrants a remand to the 
RO for the issuance of a new SOC containing the new law.  
However, because, as discussed above, it would make no 
difference which version of the law is applied to this case, 
since both the old and the new law require the claimed 
disability to have been a result of, or caused by, VA care, 
the veteran is not prejudiced by the Board proceeding to the 
disposition of the claim.  A remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board wishes to address the argument of the 
veteran's representative, noted in a Written Brief 
Presentation submitted to the Board in July 1999, that the 
duty to assist a claimant in developing evidence is imposed 
by the VA Adjudication Procedure Manual, M21-1, even before 
the claimant has presented a well-grounded claim.  As was 
recently stated, in Hasty v. West, 13 Vet.App. 230, 235 
(1999):  "On the contrary, this Court has held that the duty 
to assist is not triggered until a claimant has submitted a 
well-grounded claim.  See Morton v. West, 12 Vet.App. 477 
(1999)."  Thus, VA was clearly under no duty to assist the 
veteran in developing his not-well-grounded claims.  
Nevertheless, although not so required, it is obvious that 
the RO did secure a complete record to support a full and 
fair adjudicaton of the claims.


ORDER

1. Entitlement to service connection for a nervous disorder 
is denied.  

2. New and material evidence has not been presented to reopen 
the veteran's claim for service connection for cardiac 
enlargement, and the claim is denied.  

3. New and material evidence has not been presented to reopen 
the veteran's claim for service connection for 
hypertension, and the claim is denied.  

4. Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right knee infection that resulted in a right above-the-
knee amputation, claimed to have resulted from VA 
negligence or other wrongdoing, or an event not reasonably 
foreseeable, during the course of the veteran's treatment 
at a VA medical facility, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

